Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (Figs. 4A-4D) and Subspecies B (Figs. 9, 19A, and 19B) in the reply filed on 11/04/2022 is acknowledged.  The traversal is on the ground(s) that there is no additional burden to search and examine the Subspecies.  This is not found persuasive because he species require a different field of search (e.g., searching different classes/main groups or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 7-14, 16-18, and 23-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “load cell” in at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 15, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferrand (US Patent 5,023,967) in view of Poulos (US PG-Pu b2006/0059621).
Regarding Claim 1, Ferrand discloses a patient support tilt bed (100), comprising: a base frame (104); a patient support assembly (106) connected to the base frame, the patient support assembly having a separate moveable head section (164) and foot section (164) (see Fig. 14), wherein the head section is adjacent a head of the bed, the foot section is adjacent a foot end of the bed (see Fig. 3); the patient support assembly being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line in an orientation greater than 30 degrees (see Fig. 15). Ferrand fails to disclose a weighing system, the weighing system includes a load cell, the load cell does not contact a floor for the bed.  Poulos teaches disclose a weighing system (34), the weighing system includes a load cell (36), the load cell does not contact a floor for the bed (see Fig. 6).   Ferrand and Poulos are analogous art because they are from the same field of endeavor, i.e. patient supports. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tilt bed of Ferrand with the weight system of Poulos.  The motivation would have been to measure the weight of a patient and determine if a patient is losing or gaining weight.
Regarding Claim 3, Ferrand discloses a plurality of casters (122) and a locking system (124) that stabilizes the bed prior to the patient support assembly being rotated into the tilted position (see Col. 12, Lines 6-13).
Regarding Claim 4, Ferrand discloses wherein the locking system is in a lock mode before allowing the patient support assembly to go into the tilted position (see Col. 12, Lines 6-13).

Regarding Claim 15, Ferrand as modified teaches a patient support tilt bed (Ferrand: 100), comprising: a base frame (Ferrand: 104); a patient support assembly (Ferrand: 106) connected to the base frame, the patient support assembly having a separate moveable head section (Ferrand: 164) and foot section (Ferrand: 164), wherein the head section is adjacent a head of the bed, the foot section is adjacent a foot end of the bed (Ferrand: see Fig. 3); the patient support assembly being rotatable to place the patient support assembly in a tilted position with the entire patient support assembly generally in-line in an orientation greater than 30 degrees (Ferrand: see Fig. 15); a weighing system (Poulos: 34); and a caster (Ferrand: 122), the caster is in contact with the floor when the patient is being weighed (Ferrand: see Figs 3 and 6).
Regarding Claim 19, Ferrand discloses a locking system (124) that stabilizes the bed prior to the patient support assembly being rotated into the tilted position (see Col. 12, Lines 6-13 and Fig. 15).
Regarding Claim 20, Ferrand discloses wherein the locking system is in a lock mode before allowing the patient support assembly to go into the tilted position (see Col. 12, Lines 6-13).
Double Patenting
Claims 1, 3-6, 15, 19-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 11,116,684. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application do not contain structure that signifies a patentable difference of the claims of the patent. The patent (see at least claims 37 and 48-50) describes the tilt bed as having a similar weighing system as that of the instant application’s claim 1 while also providing all of the structure required of instant application’s claim 1.  Claim 15 of the instant application is similarly unpatentable over the claims of the patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619